DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 3, 5, 8, 11, 13, 14, 15, 25, 26, have been amended, claims 20 – 24 have been canceled, new claim 30 has been added, and claims 1 – 19 and 25 – 30 are now pending of which claims 6 and 7 have been withdrawn from consideration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0102549).
As to claim 1, Lee discloses an optical module (optical module 200 of fig. 3 – 5) for a head-mounted device (device 100 of fig. 3) that is configured to present content to a user (user head mounted HMD [0072]), the optical module comprising: an optical 
a display assembly (display 210 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) and is positioned at the second end of the optical module housing assembly (end of 220 receiving display 210 of figs. 4 and 5), wherein the display assembly is configured to emit light corresponding to the content along the axis of the optical module housing assembly and through the lens to be displayed to the user (image is emitted to the user according to fig. 7).  
As to claim 2 (dependent on 1), Lee discloses the optical module, wherein the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) includes a first portion (portion 220 of figs. 4 and 5) that is connected to a second portion (portion 240 of figs. 4 and 5), and the lens (250 of figs. 4 and 5) is retained between the first portion and the second portion (figs. 4 and 5).
As to claim 4 (dependent on 1), Lee discloses the optical module, wherein the lens (250 of figs. 4 and 5) and the display assembly (210 of figs. 4 and 5) are connected 
As to claim 5 (dependent on 1), Lee discloses the optical module, wherein the internal space of the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) defines an internal space extends between the lens and the display assembly (assembly as shown in fig. 5 with distance between lens and display [0099]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Khan et al. (US 2018/0039052).
As to claim 9 (dependent on 1) and claim 10 (dependent on 1), Lee discloses the optical module, but fails to disclose that the lens is a catadioptric lens and wherein the lens is a part of a catadioptric optical system.
In the same field of endeavor, Khan discloses optical system for head-mounted display (TITLE), wherein a lens is a catadioptric lens (catadioptric lenses [0041]) and 
U.S. Patent Application Serial No. 16/904.602 Page 4 of 12 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of lee by combining the teachings of Lee and the teachings of Khan, such that the lens was substituted with  a catadioptric lens as a part of catadioptric optical system, with motivation to provide a high contrast image without stray light artifacts (Khan [0048].)Reply responsive to Office Action dated June 24, 2021

Claim 30, 11, 15 – 17, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lewis et al. (US 2002/0167462).
As to claim 30 (dependent on 1), Lee discloses the optical module, but fails to disclose the module further comprising: U.S. Patent Application Serial No. 16/904.602 Page 7 of 12Reply responsive to Office Action dated June 24, 2021an eye camera that is connected to the optical module housing assembly and is positioned at the second end of the optical module housing assembly, wherein the eye camera is configured to obtain images through the lens.	
In the same field of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and U.S. Patent Application Serial No. 16/904.602 Page 7 of 12Reply responsive to Office Action dated June 24, 2021an eye camera (optical detector 98 positioned on substrate 85 adjacent to the source 74  and 92 [0043]) that is connected to the optical module housing assembly and is positioned at the second end of the optical module housing assembly (optical detector 98 positioned on the substrate 85 adjacent to the sources 74, 92 [0043] which positioned at end comprising scanning 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Lewis, such that a camera was provided at the second end of the optical module to obtain images through the lens, with motivation to actively adjust the position or orientation of an image source or manipulate an intermediate component to insure that light enters the user's pupil or to control the perceived location of a virtual image in the user's field of view based on orientation or position of a user's eye (Lewis [0013]).
As to claim 11, Lee discloses an optical module for a head-mounted device (HMD of fig. 3) that is configured to present content to a user, the optical module comprising: an optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5); a lens (lens 250 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5); a display assembly (210 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5), wherein the display assembly is configured to cause the content to be displayed to the user through the lens (viewing display as shown in fig. 7), and the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5), the lens (250 of fig. 4), and the display (210 of fig. 4) assembly cooperate to define an enclosed internal space (assembly as shown in fig. 5 with distance between lens and display [0099]); but fails to 
In the same filed of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and an infrared emitter (infrared light source 92 of fig. 4 – 8) that is located between the lens and the display assembly in the enclosed internal space (located between scanning assembly 58 and light source 74 of fig. 4 and optics 78 of fig. 4), wherein the infrared emitter is configured to emit infrared radiation through the lens (emitting infrared radiation through lens [0042 – 0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Lewis, such that an infrared emitter was provided between the display and the lens, the infrared emitter was configured to emit infrared radiation through the lens, with motivation to actively adjust the position or orientation of an image source or manipulate an intermediate component to insure that light enters the user's pupil or to control the perceived location of a virtual image in the user's field of view based on orientation or position of a user's eye (Lewis [0013]).
As to claim 15 (dependent on 11), Lee discloses the optical module, wherein the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) defines an optical pathway opening that is adjacent to the display assembly (210 
In the same filed of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and an infrared emitter (infrared light source 92 of fig. 4 – 8) that is located between the lens and the display assembly (located between scanning assembly 58 and light source 74 of fig. 4 and optics 78 of fig. 4), the infrared emitter (infrared light source 92 of fig. 4 – 8) is located on a surface comprising display light source (source 74 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Lewis, such that the infrared emitter as disclosed by Lewis was located on the base surface as disclosed by Lee, with motivation to actively adjust the position or orientation of an image source or manipulate an intermediate component to insure that light enters the user's pupil or to control the perceived location of a virtual image in the user's field of view based on orientation or position of a user's eye (Lewis [0013]).
claim 16 (dependent on 11) and claim 17 (dependent on 16), Lee discloses the optical module, but fails to disclose the module further comprising: an eye camera that is configured to obtain images that show reflected portions of the infrared radiation that is emitted by the infrared emitter, wherein the eye camera is connected to the optical module housing assembly and is configured to obtain the images through the lens.  
In the same filed of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and an infrared emitter (infrared light source 92 of fig. 4 – 8) that is located between the lens and the display assembly (located between scanning assembly 58 and light source 74 of fig. 4 and optics 78 of fig. 4), further comprising an eye camera (an optical detector 98 positioned on the substrate 85 adjacent to the sources 74, 92 [0043]) that is configured to obtain images that show reflected portions of the infrared radiation that is emitted by the infrared emitter (the nonpupil portion 96 reflects light from the sources 74, 92 back toward the imaging optics 78, imaging optics 78 redirect the reflected light toward an optical detector 98 [0043], reflection shown in fig. 7), wherein the eye camera is connected to the optical module housing assembly and is configured to obtain the images through the lens (the nonpupil portion 96 reflects light from the sources 74, 92 back toward the imaging optics 78, imaging optics 78 redirect the reflected light toward an optical detector 98 [0043]).  

As to claim 25, Lee discloses an apparatus, comprising: a housing that has a ring-like configuration that extends along an optical axis (housing comprising 220 and 240 of figs. 3 – 5); a lens (lens 250 of figs. 3 – 5) that is connected to the housing (housing comprising 220 and 240 of figs. 3 – 5); a display (display 210 of figs. 3 – 5) that is connected to the housing (housing comprising 220 and 240 of figs. 3 – 5) and is oriented to emit light corresponding to content along the optical axis and toward the lens (fig. 7), but fails to disclose an infrared light emitting diodes that are located in the housing and oriented to emit infrared radiation through the lens; and a camera that is connected to the housing and configured to obtain images showing the infrared radiation.  
In the same filed of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and an infrared emitter (infrared light source 92 of fig. 4 – 8) that is located between the lens and the display assembly (located between scanning assembly 58 and light source 74 of fig. 4 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Lewis, such that a camera and an infrared light source were provided at the second end of the optical module to emit infrared light through the lens and obtain images through the lens, with motivation to actively adjust the position or orientation of an image source or manipulate an intermediate component to insure that light enters the user's pupil or to control the perceived location of a virtual image in the user's field of view based on orientation or position of a user's eye (Lewis [0013]). 
Lewis does not explicitly disclose that infrared source (92 of fig. 4) are infrared light emitting diodes. However, Lewis does disclose that light sources 74 of fig. 4 are light emitting diodes [0038] and that infrared light source 92 carried by a common substrate 85 with the light source 74 [0042]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Lewis such that infrared source was implemented using infrared light emitting diodes, 
As to claim 28 (dependent on 25) and claim 29 (dependent on 28), Lee discloses the apparatus, wherein the housing defines a first end (end portion of 240 of fig. 4), the housing defines a second end (end portion of 220 of fig. 4), the lens is at the first end of the housing (lend 250 of fig. 4), the display is at the second end of the housing (display 210 of fig. 4) wherein the housing defines an internal space (internal space of housing comprising 220 and 240 of figs. 3 – 5), but fails to disclose the camera is at the second end of the housing and the infrared light emitting diodes are in the internal space of the housing.
In the same filed of endeavor, Lewis discloses an optical module (retinal display 70 of figs. 4, 6 and 8), that is configured to present content to the user (presenting virtual images 42 of fig. 1) the optical module comprising: a display (scanning assembly 58 and light source 74 of fig. 4), a lens (optics 78 of fig. 4) and an infrared emitter (infrared light source 92 of fig. 4 – 8) that is located between the lens and the display assembly in the enclosed internal space (located between scanning assembly 58 and light source 74 of fig. 4 and optics 78 of fig. 4), wherein the camera (optical detector 98 of fig. 4) is at the second end of the housing (end corresponding to scanning assembly 58 and light source 74 of fig. 4) and the infrared emitter are in the internal space of the housing (infrared light source 92 of fig. 4 – 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Lewis, such that a camera and an infrared light source were provided at 
Lewis does not explicitly disclose that infrared source (92 of fig. 4) are infrared light emitting diodes. However, Lewis does disclose that light sources 74 of fig. 4 are light emitting diodes [0038] and that infrared light source 92 carried by a common substrate 85 with the light source 74 [0042]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Lewis such that infrared source was implemented using infrared light emitting diodes, with motivation to simplify the apparatus by use common technology, wherein such modification would have only required a routine skill.

Claims 12, 13, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lewis and Yuki et al. (WO 2018/181144) (correspondent to US 2020/0012101 which will be cited as translation).
As to claim 12 (dependent on 11) and claim 13 (dependent on 12), Lee in view of Lewis discloses the optical module, but fails to disclose the infrared emitter includes a 
In the same field of endeavor, Yuki discloses the apparatus, wherein the lens is arranged on an axis (lens 105 of fig. 1 arranged on an axis in housing 101 of fig. 1) and the emissive components are arranged in an array around the axis of the optical module housing assembly (as shown in fig. 1 emitters 104 arranged around lens 105), wherein the infrared emitter includes a flexible circuit (flexible circuit 107 of fig. 1) and emissive components (light source 104 of fig. 1) that are connected to the flexible circuit (flexible circuit 107 of fig. 1) and are configured to emit infrared radiation (infrared light source 104 of fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of Lewis and Yuki and to modify the apparatus of Lewis, such that the infrared light emitting diodes were provided arranged in an array around the axis of the lens as disclosed by Yuki, with motivation to provide a design choice alternative illuminator configuration, which would have only required a routine skill. 
As to claim 26 (dependent on 25) and claim 27 (dependent on 25), Lee in view of Lewis discloses the apparatus, but fails to disclose that the lens is arranged on the optical axis and the infrared light emitting diodes are arranged in an array around the optical axis and further fails to disclose that the infrared light emitting diodes are include a first group of light emitting diodes that are configured to emit the infrared radiation in a 
In the same field of endeavor, Yuki discloses the apparatus, wherein the lens is arranged on an optical axis (lens 105 of fig. 1 arranged on an axis in housing 101 of fig. 1) and the infrared light emitting diodes are arranged in an array around the axis (as shown in fig. 1 emitters 104 arranged around lens 105) and wherein the infrared light emitting diodes (illuminators 104 of fig. 1) are include a first group of light emitting diodes (top 2 illuminators 104 of fig. 1) that are configured to emit the infrared radiation in a first wavelength band (each infrared light source 104 is desirably a light source configured to emit infrared light having a wavelength of 800 nm to 2500 nm [0049]) and a second group of light emitting diodes (bottom 2 illuminators 104 of fig. 1) that are configured to emit the infrared radiation in a second wavelength band (each infrared light source 104 is desirably a light source configured to emit infrared light having a wavelength of 800 nm to 2500 nm [0049], first and second wavelength band are interpreted to overlap).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of Lewis and Yuki and to modify the apparatus of Lewis, such that the infrared light emitting diodes were provided arranged in an array around the axis of the lens as disclosed by Yuki, with motivation to provide a design choice alternative illuminator configuration, which would have only required a routine skill. 

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lewis and Khan.
As to claim 18 (dependent on 11) and claim 19 (dependent on 11), Lee discloses the optical module, but fails to disclose that the lens is a catadioptric lens and wherein the lens is a part of a catadioptric optical system.
In the same field of endeavor, Khan discloses optical system for head-mounted display (TITLE), wherein a lens is a catadioptric lens (catadioptric lenses [0041]) and wherein the lens is a part of a catadioptric optical system (catadioptric lens system [0041]).
U.S. Patent Application Serial No. 16/904.602 Page 4 of 12 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Lewis by combining the teachings of Lee in view of Lewis and teachings of Khan such that the lens was substituted with a catadioptric lens as a part of catadioptric optical system, with motivation to provide a high contrast image without stray light artifacts (Khan [0048].)Reply responsive to Office Action dated June 24, 2021

Allowable Subject Matter
Claims 3 and 14 are allowed.
The reasons for allowance have been stated in the prior Office Action.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 8 (dependent on 30), the Prior Art of record fails to disclose the optical module of claim 30, further comprising: a fiducial marker that is formed on the lens and is visible in images obtained by the eye camera for use in calibration. (Emphasis Added.)



Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11 – 13, 15 and 25 - 29 have been considered but are moot because the new ground of rejection does not 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623